





Exhibit 10.8








NiSource Next
Voluntary Separation Program
Effective as of August 5, 2020
1
AmericasActive:15033892.2


--------------------------------------------------------------------------------



NiSource Next
Voluntary Separation Program
Effective as of August 5, 2020
SECTION 1.
INTRODUCTION
i.Purpose
NiSource Inc. has established the NiSource Next Voluntary Separation Program
(the “Plan”), a special limited program under the NiSource Inc. Severance
Policy, to provide severance benefits to eligible employees who voluntarily
terminate employment with NiSource Inc. and its subsidiaries and affiliates
(hereinafter collectively the “Company”) upon the satisfaction of certain
conditions. By participating in the Plan, Participants will not be eligible for
any other severance or separation pay benefits as the Participants will be
deemed to be participating exclusively in this Plan and will be considered as
voluntarily resigning so as to be ineligible for any other separation or
severance pay. It is the intent of the Company that the Plan, as set forth
herein, constitute an “employee welfare benefit plan” within the meaning of
Section 3(1) of the Employee Retirement Income Act of 1974 (“ERISA”).
ii.Effective Date, Plan Year.
The effective date of the Plan is August 5, 2020 (the “Effective Date”). A “plan
year” is the 12-month period beginning on January 1 and ending on the following
December 31. The Plan shall be in effect from the Effective Date until
terminated by the Company.
iii.Administration.
The Plan is administered by the NiSource Benefits Committee (the “Committee”).
The Committee, as the Plan administrator, is the named fiduciary responsible for
the overall operation of the Plan. The Committee has complete discretionary
authority to construe and interpret the provisions of the Plan and make factual
determinations thereunder, including the power to determine the rights or
eligibility of employees or Participants and any other persons, and the amounts
of their severance benefits under the Plan, and to remedy ambiguities,
inconsistencies or omissions. The Committee, from time to time, may adopt such
rules and regulations as may be necessary or desirable for the proper and
efficient administration of the Plan and as are consistent with the terms of the
Plan. The Committee, from time to time, also may allocate or delegate in writing
to any other person or persons (who may but need not be employees of the
Company) such powers, rights and duties as the Committee may consider necessary
or advisable to properly carry out the administration of the Plan. Each member
of the Committee shall be entitled, without further act on such member’s part,
to indemnity from the Company to the fullest extent permitted under applicable
law, in connection with or arising out of any action, suit or
AmericasActive:15033892.2

--------------------------------------------------------------------------------



proceeding with respect to the administration of the Plan in which such member
may be involved by reason of such member being or having been a member of the
Committee, whether or not such member continues to be a member of the Committee
at the time of the action, suit or proceeding.
iv.Plan Supplements.
This document must be used in conjunction with the Plan supplement attached
hereto that applies to the specific employee group described therein (each a
“Supplement”). Together, this document and the applicable Supplement constitute
the Plan with respect to the employee group described in the Supplement.
SECTION 2.
ELIGIBILITY
Each domestic employee (including employees who are U.S. expatriates) of the
Company shall become eligible to become a Participant in the Plan as of the date
the employee meets all of the following requirements:
(1)the employee is employed by the Company on a regular, active, full-time or
part-time basis, including employees who are on an approved leave of absence,
excluding any employee categorized by the Company as “temporary,” “seasonal,” or
“intern”, or any similar term or category, and excluding any employees of
Columbia Gas of Massachusetts; and
(2)the employee meets the requirements for participation in the Plan as set
forth in the Plan and any applicable Supplement.
For all purposes of the Plan, an individual shall be an “employee” of or be
“employed” by the Company for any plan year only if such individual is treated
by the Company for such plan year as its employee for purposes of employment
taxes and wage withholding for federal income taxes, regardless of any
subsequent reclassification by the Company, any governmental agency or court.
An employee shall cease to be an eligible employee in the Plan as of the date on
which the employee ceases to meet the foregoing requirements of this Section 2.
Eligible employees remain eligible for a specified period of time as determined
by the Committee.
SECTION 3.
PARTICIPATION AND PLAN BENEFITS
i.Participation
2
AmericasActive:15033892.2

--------------------------------------------------------------------------------



Subject to the conditions and limitations of subsection 3.2 of the Plan and any
applicable Supplement, an eligible employee meeting the requirements of Section
2 shall become a Participant entitled to receive a severance benefit determined
under subsection 3.3 of the Plan, provided that the employee:
(1)is employed by a function or department or other classification specified in
a Supplement and meets all requirements and conditions described therein;
(2)elects to voluntarily terminate employment with the Company in accordance
with terms and conditions to be determined by the Committee or the Company,
properly and timely applies for acceptance, and is accepted for such termination
by the Committee;
(3)executes (or the executor of the employee’s estate in the event of the
employee’s death) a release and any other separation agreement, which may
include restrictive covenants, as provided by the Company and, if appropriate, a
deduction authorization, as described in subsection 4.1;
(4)is not otherwise excluded from participation due to the business needs of the
Company, including due to any participation caps established for any department
or function; and
(5)is certified in writing by the Committee as accepted for severance benefits
under the Plan.
Upon such certification by the Committee, an employee shall be considered a
“Participant” in the Plan. No individuals other than Participants shall be
eligible to receive any severance benefits under the Plan.
ii.Benefits Not Payable.
Notwithstanding any other provision of the Plan or any Supplement, a Participant
to whom any of the circumstances described below apply shall not be eligible to
receive any severance benefits under the Plan.
(1)A Participant whose employment with the Company is terminated, and who is
offered a comparable position with a successor employer to commence promptly
following termination. A “successor employer” is any entity that assumes
operations or functions formerly carried out by the Company (such as the
acquirer of all or any part of the Company or assets of the Company or any
entity to which a Company operation or function has been outsourced), or any
entity making the employment offer at the request of the Company.
(2)A Participant who has been notified by the Company of a future termination of
employment date determined by the Company in its sole
3
AmericasActive:15033892.2

--------------------------------------------------------------------------------



discretion (the “Specified Termination Date”) under circumstances which would
otherwise entitle the Participant to receive a severance benefit under the Plan,
and who voluntarily terminates employment with the Company for any reason prior
to such date; provided, however, that in the event a Participant’s employment
terminates prior to the Participant’s Specified Termination Date by reason of
the Participant’s death, the requirement of this Section 3.2(b) shall not be
applicable.
(3)Unless otherwise determined by the Company, a Participant who has entered
into a retention agreement or who is providing transition or similar services
and who voluntarily terminates employment with the Company for any reason prior
to the expiration of such retention agreement or the end date for such
transition or similar services. Notwithstanding the foregoing, a Participant who
enters into a retention agreement at the time an offering is made pursuant to an
applicable Supplement shall not be able to receive a benefit under the Plan. An
employee who is providing transition services in connection with the transaction
between Columbia Gas of Massachusetts and Eversource Energy shall be eligible to
participate in the Plan, provided that such employee otherwise meets the
requirements of the Plan and an applicable Supplement and such employee remains
employed with the Company through the end date of the transition services
period, as determined by the Company.
(4)A Participant who is on an approved leave of absence who fails to return to
work prior to their Specified Termination Date.
(5)A Participant who is terminated for cause, as determined by the Company.
“Cause” means (1) a violation of the NiSource, Inc. Code of Business Conduct,
(2) failure by the Participant to perform such Participant’s duties, obligations
and responsibilities, or (3) the conviction of the Participant for commission of
a felony.
(6)A Participant who fails to timely execute, revokes, or violates, a release or
the terms of any separation or other agreement provided by the Company.
(7)A Participant who fails to return to the Company all Company property and
information.
(8)A Participant who does not agree to pay all outstanding amounts owed to the
Company and authorize the Company to withhold any outstanding amounts from such
Participant’s final paycheck and/or severance benefit.
The Committee shall have sole discretion to determine whether any of the
foregoing circumstances apply to a Participant.
iii.Amount of Benefits.
4
AmericasActive:15033892.2

--------------------------------------------------------------------------------



The amount of a Participant’s severance benefits under this Plan shall be
determined in accordance with the provisions of the Supplement that applies to
the Participant as determined by the Committee.
iv.Benefit Limitation.
It is intended that the payments made to Participant’s under this Plan will not
exceed the equivalent prescribed under Department of Labor Regulations §
2510.3-2(b)(2)) during the year immediately preceding the termination of the
Participant’s service.
v.Offset for Other Benefits.
The amount of any severance benefits payable to a Participant under the Plan
shall be reduced on a dollar-for-dollar basis by any severance, separation or
termination pay benefits that the Company pays or is required to pay to such
Participant through insurance or otherwise under any plan of the Company, under
any federal or state law, including, without limitation, the U.S. Worker
Adjustment and Retraining Notification Act or any state or local “pay in lieu of
notice” law or regulation, or under any contract of the Company.
SECTION 4.
PAYMENT OF BENEFITS
i.Release and Deduction Authorization.
No severance benefits under the Plan shall be payable to any Participant until:
(1)such Participant and the Company have executed a release (in a form approved
by the Company) of all of such Participant’s then existing rights and legal
claims against the Company and all affiliates and any of their benefit plans
(excluding claims for vested retirement benefits under any tax-qualified plan or
worker’s compensation benefits) by the Release Deadline, including any other
agreement determined to be appropriate by the Company, such as an agreement not
to disparage the Company, its affiliates, their employees or their businesses,
not to disclose confidential or proprietary information and not to solicit
customers or employees of such entities or to engage in competition with such
entities; and
(2)if appropriate, such Participant has executed a deduction authorization for
amounts to be deducted from severance benefits in accordance with
subsection 7.11 of the Plan;
and the payment of severance benefits under the Plan shall be subject to the
terms and conditions of such agreements. If a Participant violates any of the
provisions of the release or other separation agreement, the Participant shall
forfeit such Participant’s eligibility to receive any severance benefits under
the Plan, and the Company may recover any portion of the severance
5
AmericasActive:15033892.2

--------------------------------------------------------------------------------



benefits already paid to such Participant. The terms and conditions of a
Participant’s release and separation agreement and deduction authorization with
respect to the payment of severance benefits are incorporated by this reference
and form a part of the Plan as applied to such Participant.
ii.Release Deadline.
A Participant must submit the release described in Section 4.1 as instructed in
the release agreement by no earlier than the Participant’s termination of
employment. The Participant shall have an established and maximum period of time
(“Release Deadline”) in which to consider the release, which shall be set forth
in the release.
iii.Time and Form of Payment.
Subject to the provisions of Section 4.1, all payments made pursuant to
subsection 3.3 of the Plan shall be paid in a lump sum (unless otherwise noted
in a Supplement) and completed no later than two and one-half months after the
end of the taxable year in which the Participant’s voluntary termination of
employment occurs.
In the event of a Participant’s death before full payment of the Participant’s
severance benefits payable pursuant to subsection 3.3 of the Plan, any amount
remaining to be paid shall be paid in a lump sum to the to the representative of
such Participant’s estate.
SECTION 5.
FINANCING PLAN BENEFITS
All severance benefits payable under this Plan shall be paid directly by the
Company out of its general assets. Except to the extent required by applicable
law, the Company shall not be required to segregate on its books or otherwise
any amount to be used for the payment of severance benefits under this Plan.
SECTION 6.
REEMPLOYMENT
A Participant who receives severance benefits pursuant to the Plan shall not be
eligible for re-employment or engagement as a service provider (as an
independent contractor, consultant, or otherwise) with the Company for a period
of two (2) years following such Participant’s termination of employment pursuant
to the Plan, unless the Company provides the Participant with a written waiver
of this Section.
SECTION 7.
MISCELLANEOUS
6
AmericasActive:15033892.2

--------------------------------------------------------------------------------



i.Information to be Furnished by Participants.
Each Participant must furnish to the Committee such documents, evidence, data or
other information as the Committee considers necessary or desirable for the
purpose of administering the Plan. Benefits under the Plan for each Participant
are provided on the condition that the Participant furnish full, true and
complete data, evidence or other information, and that the Participant will
promptly sign any document related to the Plan requested by the Committee.
ii.Employment Rights.
The Plan does not constitute a contract of employment or affect the
terminable-at-will character of the employment relationship, and participation
in the Plan will not give a Participant or employee the right to be rehired or
retained in the employ of the Company on a full-time, part-time or any other
basis or to be retrained by the Company, nor will participation in the Plan give
any Participant any right or claim to any benefit under the Plan, unless such
right or claim has specifically accrued under the terms of the Plan. The payment
of severance benefits under the Plan does not extend a Participant’s employment
beyond the date such employment is terminated under circumstances which entitle
the Participant to severance benefits under the Plan.
iii.Committee’s Decision Final.
Any interpretation of the Plan and any decision on any matter within the
discretion of the Committee made by the Committee in good faith is binding on
all persons. Any mistake of fact or misstatement of fact shall be corrected when
it becomes known and the Committee shall make such adjustment on account thereof
as it considers equitable and practicable. The Committee may recover
overpayments of benefits made to any Participant or a Participant’s estate. The
Committee shall not be liable in any manner for any determination of fact made
in good faith.
iv.Evidence.
Evidence required of anyone under the Plan may be by certificate, affidavit,
document or other information which the Committee considers pertinent and
reliable, and signed, made or presented by the proper party or parties.
v.Uniform Rules.
In administering the Plan, the Committee will apply uniform rules to all
Participants similarly situated.
vi.Gender and Number.
Where the context admits, words in the masculine gender shall include the
feminine and neutral genders, the plural shall include the singular and the
singular shall include the plural.
vii.Controlling Laws and Venue.
7
AmericasActive:15033892.2

--------------------------------------------------------------------------------



The terms of the Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of Indiana, including all matters of
construction, validity and performance to the extent not preempted by applicable
federal law. In order to benefit Participants under this Plan by establishing a
uniform application of law with respect to the administration of the Plan, the
provisions of this Section 7.7 shall apply. Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Plan shall be brought in a state and/or federal courts
located in the state of the Company office to which such claimant was last
assigned. The Company, each Participant, and any related parties irrevocably and
unconditionally consent to the exclusive jurisdiction of such courts in any such
litigation related to this Plan and any transactions contemplated hereby. Such
parties irrevocably and unconditionally waive any objection that venue is
improper or that such litigation has been brought in an inconvenient forum.
viii.Interests Not Transferable.
Severance benefits pursuant to the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment pledge, encumbrance or
charge prior to actual receipt by a Participant, and any attempt to so
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge prior
to such receipt shall be void and the Company shall not be liable in any manner
for, or subject to the debts, contracts, liabilities, engagements or torts of,
any person entitled to any severance benefits under the Plan.
ix.Facility of Payment.
When any person entitled to severance benefits under the Plan is under legal
disability or in the Committee’s opinion is in any way incapacitated so as to be
unable to manage his or her affairs, the Committee may cause such person’s
severance benefits to be paid to such person’s legal representative for his or
her benefit, or to be applied for the benefit of such person in any other manner
consistent with applicable law that the Committee may determine.
x.Severability.
In the event any provision of the Plan shall be held to be illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if such
illegal or invalid provisions had never been contained in the Plan.
xi.Withholding and Deduction.
The Company will deduct and withhold from any amounts payable under this Plan
all federal, state, city and local taxes as shall be legally required, as well
as any other amounts authorized or required by Company policy including, but not
limited to, withholding for garnishments and judgments or other court orders and
deduction of amounts due to the Company as a result of any outstanding travel
and entertainment advances, relocation and moving payments, tax make-up
benefits, or, other amounts due to the Company for any other reason and as
allowed by law.
8
AmericasActive:15033892.2

--------------------------------------------------------------------------------



xii.Effect on Other Plans or Agreements.
Payments or benefits provided to a Participant under any annual bonus, employer
stock, stock appreciation rights, deferred compensation, savings, retirement or
other employee benefit plan are governed solely by the terms of such plan, and
the benefits paid under the Plan shall not be treated as compensation for
purposes of the Plan or any other employee benefit plan except to the extent
specifically provided therein. Any obligations or duties of a Participant
pursuant to any non-competition or other agreement with the Company shall not be
affected by the receipt of severance benefits under this Plan.
xiii.Participating Employers.
Controlled group members of the Company may become participating employers under
the Plan if so designated by the Committee on behalf of the Company.
xiv.Code Section 409A.
The Plan is intended to comply with Section 409A of the U.S. Internal Revenue
Code of 1986 and the regulations thereunder, as amended from time to time (“Code
Section 409A”) and the interpretative guidance thereunder, or to be exempt
therefrom, including through the exceptions for short-term deferrals, separation
pay arrangements, reimbursements, and in-kind distributions, and shall be
administered, construed, and interpreted with such intent.
For purposes of the Plan, a Participant’s employment with the Company shall be
deemed to be terminated when the Participant has a “separation from service”
within the meaning of Code Section 409A, and references to termination of
employment shall be deemed to refer to such a separation from service. Each
payment under the Plan or any Company benefit plan is intended to be treated as
one of a series of separate payments for purposes of Code Section 409A. To the
extent any reimbursements or in-kind benefit payments under the Plan are subject
to Code Section 409A, such reimbursements and in-kind benefit payments will be
made in accordance with Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar
or successor provisions).
Payment of any severance benefits that are not exempt under Section 409A shall
be delayed until the Release Deadline, irrespective of when the Participant
executes the release; provided, that where the Participant’s termination from
employment and the release deadline occur in two separate calendar years,
payment may not be made before January 1 of the second year.
Notwithstanding anything in the Plan to the contrary, to the extent a
Participant is considered a “specified employee” (as defined in Code Section
409A) and would be entitled to a payment during the six-month period beginning
on the Executive’s date of termination that is not otherwise excluded under Code
Section 409A under the exception for short-term deferrals, separation pay
arrangements, reimbursements, in-kind distributions, or any otherwise applicable
exemption, the payment will not be made to the Participant until the earlier of
the six-month
9
AmericasActive:15033892.2

--------------------------------------------------------------------------------



anniversary of the Participant’s date of termination or the Participant’s death
and will be accumulated and paid on the first day of the seventh month following
the date of termination.
The Company may amend the Plan to the minimum extent necessary to satisfy the
applicable provisions of Code Section 409A.
The Company cannot guarantee that the severance benefits provided pursuant to
the Plan will satisfy all applicable provisions of Code Section 409A.
SECTION 8.
CLAIMS PROCEDURE
The claims and review procedures described in this Section 8 must be exhausted
before a legal action is brought with respect to the Plan.
A claimant who believes that such claimant is entitled to a benefit under the
Plan must file a written claim for such benefit with the Committee within six
months of the earlier of: (i) the claimant’s termination of employment; or (ii)
the expiration of the Application Deadline that applies to such claimant. The
Committee, including a delegate or subcommittee thereof (the “Claims
Administrator”) shall notify in writing any claimant whose claim for benefits
under the Plan has been denied in whole or part within 90 days after receipt of
the claim for benefits, or within 180 days of receipt of such claim if the
claimant is notified in writing by the Claims Administrator that an extension of
time is required for processing the claim and the reason therefore. Such notice
of extension shall be furnished to the claimant before the end of the initial
ninety (90) day period indicating the date by which the Claim Administrator
expects to make a decision. If a claim is neither granted nor denied within 90
days or 180 days, as the case may be, the claim will be considered denied, and
the claimant may pursue the review procedure set forth below. Each notice of
denial of an application shall be in writing and shall contain the following
information: (a) the specific reason or reasons for the denial; (b) specific
reference to the pertinent Plan provisions upon which the denial is based; (c) a
description of any additional material or information necessary for the
applicant to perfect the application and an explanation of why such material or
information is necessary; and (d) an explanation of the Plan’s review procedures
(as described below), including the Participant’s right to bring a civil action
under ERISA Section 502(a) following a final benefit determination on appeal.
In the event a claim for benefits is denied in whole or in part, the claimant or
the claimant’s duly authorized representative may request a review of such
denial by the Claims Administrator. Each such request for review must be in
writing signed by the claimant or the claimant’s duly authorized representative,
must specify that it is a request for review of a denied claim and must be filed
with the Claims Administrator no later than 60 days after receipt by the
claimant of the denial of the claim or, if a claim is neither granted nor
denied, then within 60 days of the expiration of the applicable 90 or 180-day
period described in the previous paragraph. In pursuing such appeal, the
claimant or the claimant’s duly authorized representative may obtain free of
charge, reasonable access to and copies of all documents, records or other
10
AmericasActive:15033892.2

--------------------------------------------------------------------------------



information relevant to the claim. The claimant may submit in writing any
documents, issues and comments the claimant may wish.
The Claims Administrator will have 60 days in which to consider the claimant’s
request for review, except that under special circumstances that require an
extension of time for processing, the Claims Administrator may have an
additional 60 days to answer the claimant. The claimant will receive a written
notice if the extra days are needed. The Claims Administrator will notify the
claimant of its decision on review in writing. Such notification will be written
in a manner calculated to be understood by the claimant and will contain the
following: (a) the specific reason or reasons for the adverse determination, (b)
reference to the specific Plan provisions on which the benefit determination is
based, (c) a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits, and (d) a
statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following the final benefit determination on appeal. If the decision on
review is not furnished within the time period set forth above, the claim shall
be deemed denied on review.
If such determination is favorable to the claimant, it shall be binding and
conclusive. If such determination is adverse to such claimant, it shall be
binding and conclusive unless the claimant or the claimant’s duly authorized
representative notifies the Claims Administrator within 90 days after the
mailing or delivery to the claimant by the Claims Administrator of its
determination on appeal that claimant intends to institute legal proceedings
challenging the determination of the Claims Administrator and actually
institutes such legal proceedings within 180 days after such mailing or
delivery.    
If a member of the Committee or the Claims Administrator is also a Participant
in the Plan, such member may not decide or determine any matter or question
concerning distributions of any kind to be made to such member or the nature or
mode of settlement of such member’s severance benefits unless such decision or
determination could be made by such member under the Plan if such member were
not serving on the Committee or as Claims Administrator. If an appeal is filed
by a claimant who reports directly to or has a familial relationship with a
Committee member or Claim Administrator, the relevant member shall recuse
himself or herself from participating in discussion and decision of such appeal.
SECTION 9.
AMENDMENT AND TERMINATION
i.Amendment and Termination.
The Company reserves the right, acting through the Committee or otherwise, to
amend the Plan at any time and to alter, reduce or eliminate any benefit under
the Plan (in whole or in part) at any time or to terminate the Plan at any time,
as to any class or classes of covered employees, including current employees,
former employees, their spouses, dependents and beneficiaries, all without
notice. Notwithstanding the foregoing, any such amendment or
11
AmericasActive:15033892.2

--------------------------------------------------------------------------------



termination of the Plan shall not reduce the amount of severance benefits
payable to any Participant who has met all requirements for such payment under
the terms of the Plan and is receiving or is entitled to receive severance
benefits under the Plan.
12
AmericasActive:15033892.2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Plan to be executed this 7th day
of August, 2020.


NiSource Inc.


By: /s/ Kenneth E. Keener    


Its: SVP, CHRO    


13
AmericasActive:15033892.2

--------------------------------------------------------------------------------



OFFERING ONE - SUPPLEMENT
OFFICER AND DIRECTOR LEVEL EMPLOYEES
A.Eligible Group
In addition to other criteria set forth in the Plan, in order to be covered by
this Supplement, an employee must meet all of the following criteria provided
the employee executes and does not revoke a release agreement (in a form
approved by the Company):
1.The employee is actively employed by the Company as of August 5, 2020, and
remains actively employed with the Company until the employee’s Specified
Termination Date.
2.On July 1, 2020, the employee was employed as an officer or employee director
of the Company; provided that, any officer and employee director to whom the
following applies shall be excluded from participation in the Plan under this
Supplement:
1.Any officer that is a “named executive officer” as defined in Item 402(a) of
Regulation SK shall not be eligible to participate in the Plan.
2.Officers and employee directors who serve as Generation People Leaders.
3.Directors who serve as Electric T&D Engineering People Leaders.
4.Directors (including Managing Directors) who serve as Electric System
Reliability People Leaders.
3.By 11:59 p.m. Central Time on August 21, 2020 (the “Application Deadline”) the
employee must have applied to voluntarily terminate employment with the Company
and to participate in the Plan and not have revoked such application prior to
11:59 p.m. Central Time on August 21, 2020.
4.The employee is notified by the Committee of such employee’s approval to
participate in the Plan.
Coverage under this Supplement shall be subject to such participation caps on
any department or function as may be established by the Company. In the event
the number of employees applying for participation under the Plan exceeds any
such cap within a specific department or function, the order of priority for
participation in the Plan for that department or function will be determined
based on such employees with the greatest number of full and partial years of
continuous employment by the Company, commencing on such employee’s most recent
date of hire by the Company, and ending on August 5, 2020.
In addition, the Company may impose such other limitations on employees covered
under this Supplement as it deems appropriate.
14
AmericasActive:15033892.2

--------------------------------------------------------------------------------



B.Severance Benefits
1.Severance Pay
A Participant who is covered by this Supplement and who meets all requirements
of the Plan will be entitled to fifteen (15) months of base salary (“Severance
Pay”).
A “month of base salary” shall be equal to 1/12th of the Participant’s annual
base salary at the rate in effect at the Participant’s date of termination of
employment. A Participant’s “annual base salary” shall mean the amount a
Participant is entitled to receive as wages or salary on an annualized basis
payable by the Company as consideration for the Participant’s services,
including any elective deferral contributions made by the Participant pursuant
to Sections 125 or 401(k) of the Internal Revenue Code, and including deferred
base salary under any nonqualified deferred compensation plan sponsored by the
Company, but excluding all items that are not base salary, such as any bonuses,
commissions, overtime pay, fringe benefits and incentive compensation.
2.Medical, Dental and Vision Benefits.
A Participant entitled to Severance Pay shall receive, at the time of payment of
Severance Pay, a lump sum payment equivalent to 130% of twelve (12) months of
COBRA (as defined in Section 4980B of the Internal Revenue Code of 1986, as
amended, and Sections 601-609 of ERISA) continuation coverage premiums under the
Company’s health plan, vision plan, and dental plan, to the extent the
Participant and members of the Participant’s family were actively participating
in such plans as of the Participant’s date of termination of employment. Such
amounts shall be determined by reference to the premium rates in effect for the
coverage the Participant has in effect as of the date of the Participant’s
termination of employment. Such payment shall be in lieu of any subsidized COBRA
coverage the Company may offer and any COBRA coverage elected by the Participant
shall be included as part of the period during which the Participant may elect
continued group health coverage under COBRA.
3. Outplacement Services.
A Participant entitled to Severance Pay shall receive outplacement services,
selected by the Company at its expense, for a period commencing on the date of
termination of employment and continuing until the earlier to occur of the
Participant accepting other employment or six (6) months thereafter.
15
AmericasActive:15033892.2